Order filed December 10, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00665-CV
                                    ____________

                       KIM D. RICHARDSON, Appellant

                                          V.

                           JOYCE POWELL, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1138053

                                     ORDER

      Appellant’s brief was due November 25, 2019. No brief or motion for
extension of time has been filed. If appellant does not file a brief with this court on
or before December 27, 2019, the court will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.